NORTHCUTT, Judge.
Cleo Stinyard Jr. appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm without discussion as to all of his claims, with one exception. On one claim, we reverse and remand for further proceedings.
Stinyard pleaded guilty to aggravated assault, battery on a law enforcement officer, depriving officer of means of protection, resisting officer with violence, and felony criminal mischief. The trial court sentenced Stinyard to concurrent five-year prison terms on all counts.
Stinyard’s motion for postconviction relief alleged that his trial counsel was ineffective for failing to inform him of and investigate an insanity defense. Stinyard claimed that he is a paranoid schizophrenic and that he had not taken his medication at the time of the offenses. He alleged that his counsel was aware of Stinyard’s history of mental illness and the facts surrounding the offense, but counsel never investigated an insanity defense or informed him that such a defense was an option. This is a facially sufficient claim. See Forster v. State, 779 So.2d 550 (Fla. 2d DCA 2001); Easley v. State, 742 So.2d 463 (Fla. 2d DCA 1999). The circuit court did not specifically address this claim when denying Stinyard’s motion, nor did the court provide any record attachments to refute it. In fact, the transcript of Stin-yard’s plea colloquy contains admissions by his counsel that counsel did not fully investigate insanity as a possible defense. Therefore, we reverse and remand for an evidentiary hearing on this claim.
Affirmed in part, reversed in part, and remanded.
WHATLEY and KELLY, JJ., concur.